Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Dyson appeals the district court’s order granting Defendants’ Fed.R.Civ.P. 12(b)(6) motions to dismiss his complaint against them. On appeal, we confine our review to the issues raised in Dyson’s informal brief. See 4th Cir. R. 34(b). Because Dyson’s informal brief does not challenge the basis for the district court’s disposition, Dyson has forfeited appellate review of the district court’s order. Accordingly, we affirm the district court’s order. Dyson v. Flora’s All Tune & Lube, No. 3:10-cv-00667-JRS (E.D.Va. Apr. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.